     Case: 1:20-cv-01908-DAP Doc #: 85 Filed: 10/03/20 1 of 5. PageID #: 2766




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,

                       Plaintiffs,

v.

                                                              Case No. 1:20-cv-01908
FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,
                                                              Hon. Dan Aaron Polster

                       Defendant.


              PLAINTIFFS’ NOTICE OF OHIO 10TH DISTRICT COURT OF APPEALS
                    DECISION IN OHIO DEMOCRATIC PARTY V. LAROSE
       The Ohio 10th District Court of Appeals rendered its decision yesterday, October 2,

2020, in Ohio Democratic Party v. LaRose, No. 20AP-432. The decision is attached as Exhibit

A. Consistent with this Court’s oral ruling and Plaintiffs’ position, the 10th District ruled that the

Ohio Revised Code is silent on the issue of ballot drop box locations. (See Exh. A at 10, 11)

The court further held that the Secretary of State had the authority under Ohio law to issue

Directive 2020-16 but also has the authority to rescind it and allow county boards of election the

discretion to utilize additional ballot drop box locations:

       Based on the foregoing reasons, we agree with the trial court that the Secretary of State's
       interpretation of R.C. 3509.05 is not reasonable and that the statute neither prescribes nor
       prohibits ballot drop boxes at locations other than the boards of elections. However, the
       trial court abused its discretion in granting a preliminary injunction against enforcement
       of the directive as the directive does not violate R.C. 3509.05. Thus, we find that while
       the Secretary was not statutorily required to limit the location of drop boxes, as he did in
       Directive 2020-16, he was also not statutorily required to allow for additional drop boxes.
       If the Secretary wants to permit additional drop boxes as allowed by statute, he has the
       authority to do so, and nothing in this decision prohibits him from rescinding Directive
       2020-16 and issuing a new directive. Having overruled the Secretary of State's first
       assignment of error and ORP's first and second assignments of error, but having sustained


                                                  1
     Case: 1:20-cv-01908-DAP Doc #: 85 Filed: 10/03/20 2 of 5. PageID #: 2767




       the Secretary of State's second assignment of error and ORP's third and fourth
       assignments of error, we affirm in part and reverse in part the judgment of the Franklin
       County Court of Common Pleas.

(Id. at 19 (emphasis added))

       Plaintiffs’ constitutional claims in this case remain intact. Indeed, the 10th District in

Ohio Democratic v. LaRose said as much:

       We note there are other avenues of relief available to a party seeking to challenge a
       directive of the Secretary of State on grounds other than a statutory violation, among
       them a challenge to the directive’s constitutionality, as is the subject of the federal case
       currently pending in the Northern District of Ohio, or an action seeking a writ of
       mandamus arguing the Secretary abused his or her discretion in issuing a directive. See A.
       Philip Randolph Institute of Ohio v. LaRose, N.D. Ohio No. 1:20-CV-01908, 2020 U.S.
       Dist. LEXIS 168667 (Sept. 15, 2020) (pending federal case asserting constitutional
       challenge to Directive 2020-16); State ex rel. Skaggs v. Brunner, 120 Ohio St.3d 506,
       2008-Ohio-6333, ¶ 1 (granting requested writ of mandamus on the grounds that the
       secretary of state’s directive was unreasonable).

(Id. 18 n.3). Indeed, given the proximity of the November 3 election, there is an exigent need to

resolve Plaintiffs’ Motion for Preliminary Injunction as soon as possible.

       Plaintiffs further attach as Exhibit B a Motion to Strike filed by Secretary LaRose in Ohio

Democratic Party v. LaRose pertaining to the Secretary of State’s approval of the second ballot

drop-off location in Cuyahoga County.

       Plaintiffs request a hearing to discuss these urgent issues with the Court at its earliest

convenience. Plaintiffs respectfully suggest that the Court schedule a hearing if it is available as

soon as the afternoon on Monday, October 5, 2020, after Defendant files the reply ordered by the

Court in its October 2, 2020 Order.

       Finally, Plaintiffs are prepared to submit a proposed order regarding their Motion for

Preliminary Injunction as well Proposed Findings of Fact and Conclusions of Law as soon as

Monday, October 5, 2020.




                                                  2
 Case: 1:20-cv-01908-DAP Doc #: 85 Filed: 10/03/20 3 of 5. PageID #: 2768




Dated: October 3, 2020            Respectfully submitted,

                                  / James Schuster /
                                  James Schuster (Ohio Bar No. 0065739)
                                  JSA LLP
                                  2355 Bellfield Ave.
                                  Cleveland Heights, OH 44106
                                  Telephone: (216) 882-9999
                                  jschuster@OHcounsel.com

                                  Jon Greenbaum
                                  Ezra D. Rosenberg
                                  Pooja Chaudhuri
                                  LAWYERS’ COMMITTEE FOR
                                  CIVIL RIGHTS UNDER LAW
                                  1500 K Street N.W., Suite 900
                                  Washington, D.C. 20005
                                  Telephone: (202) 662-8600
                                  jgreenbaum@lawyerscommittee.org
                                  erosenberg@lawyerscommittee.org
                                  pchaudhuri@lawyerscommittee.org

                                  Subodh Chandra (Ohio Bar No. 0069233)
                                  Donald P. Screen (Ohio Bar No. 0044070)
                                  Brian D. Bardwell (Ohio Bar No. 0098423)
                                  THE CHANDRA LAW FIRM LLC
                                  1265 W. 6th St., Suite 400
                                  Cleveland, OH 44113-1326
                                  Telephone: (216) 578-1700
                                  Subodh.Chandra@ChandraLaw.com
                                  Donald.Screen@ChandraLaw.com
                                  Brian.Bardwell@ChandraLaw.com

                                  Freda J. Levenson (Ohio Bar No. 0045916)
                                  ACLU OF OHIO FOUNDATION
                                  4506 Chester Avenue
                                  Cleveland, Ohio 44103
                                  Telephone: (216) 472-2220
                                  flevenson@acluohio.org

                                  David J. Carey (Ohio Bar No. 0088787)
                                  ACLU OF OHIO FOUNDATION
                                  1108 City Park Avenue, Suite 203
                                  Columbus, Ohio 43206
                                  Telephone: (614) 586-1972 x2004
                                  dcarey@acluohio.org

                                    3
Case: 1:20-cv-01908-DAP Doc #: 85 Filed: 10/03/20 4 of 5. PageID #: 2769




                                 Neil A. Steiner (pro hac vice forthcoming)
                                 Mariel Bronen
                                 DECHERT LLP
                                 Three Bryant Park
                                 1095 Avenue of the Americas New York,
                                 New York 10019 Telephone: (212) 689-
                                 3500 neil.steiner@dechert.com

                                 Erik Snapp
                                 DECHERT LLP
                                 35 West Wacker Drive, Suite 3400
                                 Chicago, IL 60601
                                 Telephone: (312) 646-5800
                                 erik.snapp@dechert.com

                                 Lindsey B. Cohan
                                 DECHERT LLP
                                 515 Congress Avenue, Suite 1400
                                 Austin, Texas 78701
                                 Telephone: (512) 394-3000
                                 lindsey.cohan@dechert.com

                                 Theodore E. Yale
                                 DECHERT LLP
                                 Cira Centre, 2929 Arch Street Philadelphia,
                                 Pennsylvania 19104
                                 Telephone: (215) 994-4000
                                 theodore.yale@dechert.com

                                 Counsel for Plaintiffs




                                   4
     Case: 1:20-cv-01908-DAP Doc #: 85 Filed: 10/03/20 5 of 5. PageID #: 2770




                                  CERTIFICATE OF SERVICE

       I, HEREBY, CERTIFY that on October 3, 2020, a true and correct copy of the foregoing,

Plaintiffs’ Notice of Ohio 10th District Court of Appeals Decision in Ohio Democratic Party V.

Larose, was furnished by electronic filing with the Clerk of the Court via CM/ECF, which will

send notice of electronic filling to all counsel of record.


                                                       Respectfully submitted,

                                                       / James Schuster /
                                                       James Schuster (Ohio Bar No. 0065739)
                                                       JSA LLP
                                                       2355 Bellfield Ave.
                                                       Cleveland Heights, OH 44106
                                                       Telephone: (216) 882-9999
                                                       jschuster@OHcounsel.com




                                                   5
